   Case 1:21-cv-01625-GHW Document 14 Filed 02/26/21 Page 1 of 2




Paul A. Gilmer, Esq.
N.Y. Regis. No.: 5581491
WONG, WONG & ASSOCIATES, P.C.
Attorneys for Plaintiffs
150 Broadway, Suite 1588
New York, NY 10038
Tel.: (212) 566-8080
Fax: (212) 566-8960
pgilmer@wongwonglaw.com


             IN THE UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

                                  )          Case No. 1:21-cv-01625
 JING ZHANG, WEI FAN, MINGLIAN    )
 ZHANG, AND JUN ZHOU,             )
                                  )
                Plaintiffs,       )
                                  )
                                  )
            v.                    )
                                  )
 XUEYUAN HAN, HANFOR HOLDINGS )
 CO., LTD., HF HOLDINGS, LIMITED, )
 HANFOR CAPITAL MANAGEMENT        )
 CO., LTD., NUOYUAN CAPITAL       )
                                  )
 MANAGEMENT COMPANY LTD,          )
 GEORGE XU, JUNJUN FENG,          )                   MOTION TO
 WENNAN AO, BZ INDUSTRIAL         )                    REDACT
 (CHINA), BZ INDUSTRIAL (VIRGIN   )
 ISLANDS), BZ INDUSTRIAL          )
 (CAYMAN ISLANDS), HANFOR         )
                                  )
 (CAYMAN) LIMITED, HFRE LLC, HF )
 CAPITAL MANAGEMENT CAY INC., )
 HF COSMOPOLITAN BETA L.P.,       )
 HENGTAI SECURITIES CO., LTD.,    )
 JOHN DOES 1-10, JANE DOES 1-10,  )
 AND ABC-XYZ CORP., 1-10,         )
                                  )
                                  )
                Defendants.       )
                                  )
     Case 1:21-cv-01625-GHW Document 14 Filed 02/26/21 Page 2 of 2




       Now into court, through undersigned counsel, comes Jing Zhang, Wei Fan,

Minglian Zhang, and Jun Zhou (“Plaintiffs”), who move to redact the documents at issue

in Dkt. No. 4 in compliance with the Court’s February 24, 2021 Order [Dkt. No. 9].


       Plaintiffs filed an Affidavit of Emergency in Support of an Order to Show Cause

with the following exhibits containing sensitive information as per FRCP 5.2: Exhibits

B1, B2, B3, G1, I1, and M. In line with the Court’s Order from February 24, 2021,

attached are the proposed redacted versions of said exhibits for filing in place of the

previously filed exhibits. Plaintiffs’ counsel has reviewed the other exhibits and

determined that no further redactions are necessary.


       Accordingly, Plaintiffs pray that the Court enter an order directing the Clerk of

Court to substitute the proposed attached exhibits with the ones currently filed.




                                              Respectfully submitted,

                                              /s/ Paul A Gilmer, Esq.
                                              Paul A. Gilmer, Esq.
                                              N.Y. Regis. No.: 5581491
                                              WONG, WONG & ASSOCIATES, P.C.
                                              Attorneys for Plaintiffs
                                              150 Broadway, Suite 1588
                                              New York, NY 10038
                                              Tel.: (212) 566-8080
                                              Fax: (212) 566-8960
                                              pgilmer@wongwonglaw.com
